Name: Council Directive 94/70/EEC of 13 December 1994 amending Council Directive 92/120/EEC on the conditions for granting temporary and limited derogations from specific Community health rules on the production and marketing of certain products of animal origin
 Type: Directive
 Subject Matter: food technology;  marketing;  animal product;  health;  agri-foodstuffs
 Date Published: 1994-12-31

 Avis juridique important|31994L0070Council Directive 94/70/EEC of 13 December 1994 amending Council Directive 92/120/EEC on the conditions for granting temporary and limited derogations from specific Community health rules on the production and marketing of certain products of animal origin Official Journal L 368 , 31/12/1994 P. 0032 - 0032 Finnish special edition: Chapter 3 Volume 64 P. 0230 Swedish special edition: Chapter 3 Volume 64 P. 0230 COUNCIL DIRECTIVE 94/70/EC of 13 December 1994 amending Council Directive 92/120/EEC on the conditions for granting temporary and limited derogations from specific Community health rules on the production and marketing of certain products of animal originTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, under Directive 92/120/EEC of 17 December 1992 (4), the minimum output for slaughterhouses benefiting from the derogation was increased to 20 livestock units per week and 1 000 livestock units per year respectively, until 31 December 1994; Whereas the Commission has submitted to the Council a proposal the purpose of which is to review the provisions applicable to small establishments benefiting from the derogation and whereas the Council has been unable to act on the proposal by 31 December 1994; whereas that provision should therefore be maintained pending the Council's decision, HAS ADOPTED THIS DIRECTIVE: Article 1 The date '31 December 1994' in Article 2 (2) of Directive 92/120/EEC shall be replaced by '28 February 1995'. Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 1 January 1995. They shall forthwith inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by the Member States. Article 3 This Directive is addressed to the Member States. Done at Brussels, 13 December 1994. For the Council The President J. BORCHERT (1) OJ No C 84, 2. 4. 1990, p. 100.(2) OJ No C 183, 15. 7. 1991.(3) OJ No C 332, 31. 12. 1990, p. 62.(4) OJ No L 62, 15. 3. 1993, p. 86.